Citation Nr: 0126102	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  96-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for blood in the urine, 
including hematuria, to include as due to an undiagnosed 
illness

2.  Entitlement to service connection for an irritable bowel 
syndrome.

3.  Entitlement to service connection for chest pain with 
shortness of breath and heart murmur, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain of the 
wrist and knees, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for ear pain, to 
include as due an undiagnosed illness.


REPRESENTATION

Appellant represented by:     Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1993.

This appeal to the Board of Veterans Appeals' (Board) arises 
from a December 1994 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office in Newark, New 
Jersey.  During this appeal, the veteran's claims files has 
been transferred to VA Regional Offices located in 
Philadelphia, Pennsylvania; Nashville, Tennessee; and Waco, 
Texas.  In October 2000, the veteran's claims file was 
transferred to the RO in Huntington, West Virginia, where the 
veteran currently resides.

Additionally, the record indicates that, in February 1998, 
the veteran executed a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative), 
designating the Texas Veterans Commission as her accredited 
representative.  The record now reflects that the veteran is 
a resident of the State of West Virginia.  Therefore, this 
matter is referred to the RO for appropriate action.

REMAND

A review of the record reflects that on the VA Form 9, dated 
February 1996, the veteran requested that she be accorded a 
personal hearing before a member of the Board at a local VA 
Office, regarding her issues on appeal.  The Board observes 
that there is no apparent acknowledgment by the RO to the 
veteran's request for a Travel Board hearing with respect to 
these issues.  Moreover, a review of record does not reveal 
that the veteran has withdrawn her hearing request.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing for the 
veteran before a member of the Board of 
Veterans' Appeals at a local VA Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



